Citation Nr: 0917262	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claim. In February 
2002, a hearing was conducted before a Decision Review 
Officer at the Nashville RO, and a copy of the hearing 
transcript is of record.

The Board issued a final decision on this issue on April 8, 
2003, which denied the Veteran's claim.  However, the Veteran 
had submitted additional evidence directly to the RO with a 
waiver of regional office consideration.  The RO did not 
forward this evidence to the Board before the decision was 
dispatched, and it was not associated with the claims folder 
at the time the Board made its decision.  Accordingly, in 
order to assure due process, the Board vacated the April 8, 
2003 decision pursuant to 38 C.F.R. § 20.904, and in July 
2003 issued a new decision that followed in its place.  The 
appellant then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  A Joint Motion 
for Remand was submitted in January 2004, and in February 
2004, the Court issued an order granting the motion, vacating 
the July 2003 Board decision and the matter was remanded 
pursuant to 38 U.S.C.A. § 7252(a) for readjudication 
consistent with the motion.

Pursuant to the Court's February 2004 order, the Board 
remanded the matter in August 2004.

In January 2006, the Board again denied the Veteran's service 
connection claim. The Veteran then appealed this decision to 
the Court.  A Joint Motion for Remand was submitted in July 
2007, and in August 2007, the Court issued an order granting 
the motion, vacating the January 2006 Board decision and the 
matter was remanded to the Board for readjudication 
consistent with the motion.

In November 2007, the Board received a completed VA Form 21- 
22a, appointing a different private attorney, as the 
Veteran's representative.

In February 2008, the Board remanded the claim for further 
development.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD.  She alleges that 
she was raped by three men while in service.

Pursuant to the prior remand dated in February 2008, the 
Board, in pertinent part, requested clarification of a VA 
opinion provided by an examiner in February 2005.  The Board 
requested that the examiner reconcile his finding that the 
Veteran does not have PTSD with the prior diagnoses of PTSD.  

In response to the February 2008 remand, the Veteran 
underwent a VA examination in February 2009 by a different VA 
examiner (a January 2009 VA examination was deemed 
inadequate).  The February 2009 examiner indicated that the 
Veteran has a documented diagnosis of alcoholism as well as a 
borderline personality disorder, both of which are not 
related to service.  However, the examiner did not reconcile 
the Veteran's current psychiatric disability with the prior 
PTSD diagnoses of record, as requested.  

A remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the VA staff psychiatrist 
who conducted the February 10, 2009, 
examination.  The psychiatrist is asked 
to review the entire claims folder and 
provide an addendum which addresses the 
following:  

The psychiatrist should provide rationale 
as to why the Veteran does not meet the 
DSM-IV criteria for PTSD.  In doing so, 
the examiner should reconcile his finding 
that the Veteran currently has borderline 
personality disorder and alcoholism with 
the prior PTSD diagnoses rendered by the 
private physicians, Dr. Brandon, Dr. 
Craig, and Dr. Lawson; and by the VA 
physicians, Dr. Go, and Dr. Wildman.  A 
complete rationale should be provided for 
all proffered opinions.

If the February 2009 VA staff 
psychiatrist is no longer available, or 
if this examiner determines that another 
examination would be helpful, the Veteran 
should be scheduled for a new C&P 
examination.

2.  Thereafter, the RO should 
readjudicate the claim and, if the claim 
on appeal remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




